F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         SEP 8 2000
                   UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT                       PATRICK FISHER
                                                                             Clerk



 SRI DAVID CONRAD: ROBERTS,

           Plaintiff - Appellant,
                                                   No. 00-1212
 v.                                           (D.C. No. 00-M-621)
                                               (District of Colorado)
 STATE OF COLORADO,

           Defendant - Appellee.




                          ORDER AND JUDGMENT *



Before BALDOCK, HENRY and LUCERO, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
therefore ordered submitted without oral argument.

      The plaintiff filed this action in the district court against the State of

Colorado challenging four county court criminal proceedings arising out of traffic

citations he had received in two different counties in the State of Colorado. In

essence the plaintiff alleged that the counties did not have jurisdiction over him.

In the complaint, the plaintiff merely sought “relief.” When the state did not

respond to the complaint in a timely fashion, the plaintiff filed a motion for entry

of default. In that motion, the plaintiff sought “permanent injunctive relief” to

allow “permanent right to travel.” The state then filed a response to the motion as

well as a motion to dismiss. The district court denied the request for entry of

default, and, after determining that the plaintiff’s pleadings did not show any

factual basis for the relief requested, dismissed the action pursuant to Fed. R. Civ.

P. 12(b)(6).

      On appeal, the plaintiff argues: 1) that the district court erred in failing to

enter a default judgment against the defendant; 2) that the American flag used in

the counties has a yellow fringe, robbing them of jurisdiction; 3) that the state

may not require him to have a driver’s license; and 4) the police officers had no

authority to arrest him. We affirm.




                                           2
      “Decisions to enter judgment by default are committed to the district court's

sound discretion, and our review is for abuse of discretion.” Dennis Garberg &

Associates, Inc. v. Pack-Tech International Corp., 115 F.3d 767, 771 (10th

Cir.1997). Our review of the record does not indicate that the district court

abused its discretion in denying entry of a default judgment.

      A complaint may be dismissed under Rule 12(b)(6) for failure to state a

claim if, assuming all of the factual allegations are true and construing them in

the light most favorable to the defendant, “‘it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him

to relief.’” Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991) (quoting

Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). We review de novo the question

of the sufficiency of a complaint. Dunn v. White, 880 F.2d 1188, 1190 (10th Cir.

1989), cert. denied, 493 U.S. 1059 (1990).

      The State of Colorado, the only named defendant in this action, is entitled

to Eleventh Amendment immunity from the claim for money damages. See White

v. Colorado, 82 F.3d 364, 366 (10th Cir. 1996). However, sovereign immunity

does not bar the claims for prospective injunctive relief. Id.

      The only claim which is actually asserted against the only defendant, the

State of Colorado, pertains to the right to drive. The other claims pertain to

actions by the counties and individuals who were not named as defendants to the


                                          3
action. Accordingly, the district court did not err in dismissing those claims.

      The plaintiff’s contention that the State of Colorado may not require him to

have a driver’s license is devoid of merit. There is no fundamental right to drive

a motor vehicle. See Miller v. Reed, 176 F.3d 1202, 1205-06 (9th Cir. 1999).

Requiring a driver’s license is a reasonable and necessary regulation which does

not offend due process. See Reitz v. Mealey, 314 U.S. 33, 35 (1941) (“The use of

the public highways by motor vehicles, with the consequent dangers, renders the

reasonableness and necessity of regulation apparent. The universal practice is to

register ownership of automobiles and to license their drivers.”), overruled in part

on other grounds by Perez v. Campbell, 402 U.S. 637, 652-54 (1971).

      Accordingly, the judgment of the District of Colorado is AFFIRMED. The

mandate shall issue forthwith.



                                       ENTERED FOR THE COURT



                                       Bobby R. Baldock
                                       Circuit Judge




                                          4